DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 8/23/2021 for application number 17/441,925. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statement and Claims.
Claims 21-40 are presented for examination.  Claims 21 and 31 are independent claims.
This application is a continuation of the application 16/440,604, which is now a patent, (US Patent No. 11,126,331).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No 11,126,331 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No 11,126,331 B2 contain every element of Claims 21-40 of the instant application and thus anticipate the claim of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  Please see the table below.

Claim 21 (Instant Application)
Claim 1 (Patent 11,126,331)
Examiner Remark
A method comprising:
A method comprising:

receiving, by one or more processors, a request for contests from a device associated with a first user profile, the first user profile including an activity profile and one or more profile attributes;
receiving, by one or more processors, a request for one or more contests from a device associated with a first user profile, the first user profile including an activity profile and one or more profile attributes, the request including one or more contest attributes;
Difference is underlined between the two claim limitations.    

identifying, by the one or more processors, a user vector associated with the first user profile, the user vector linking the first user profile with one or more different user profiles of a plurality of user profiles in a contest management system, each of the one or more different user profiles in the user vector having similar profile attributes, the one or more different user profiles associated with one or more different users from a first user associated with the first user profile;
Difference is underlined between the two claim limitations.  
identifying, by the one or more processors using a selection algorithm, for a personalized lobby for the first user profile, one or more contests from a plurality of contests based on the one or more profile attributes;
determining, by the one or more processors using a selection algorithm, the one or more contests from a plurality of contests for the first user profile based on (i) the activity profile, (ii) the one or more profile attributes of the one or more different user profiles in the user vector, and (iii) the one or more contest attributes;
Difference is underlined between the two claim limitations.  
assigning, by the one or more processors using a ranking algorithm, to each contest of the one or more contests, a respective rank value based on (i) a projected number of registrants at a registration deadline associated with the contest and (ii) a similarity score between the one or more profile attributes and one or more contest attributes of the contest;
assigning, by the one or more processors using a ranking algorithm, to each contest of the one or more contests, a respective rank value based on a projected number of registrants at a registration deadline associated with the contest and based on the similar profile attributes of the one or more different user profiles; 

generating, by the one or more processors, the personalized lobby for the first user profile including the one or more contests, wherein the one or more contests are arranged in the personalized lobby according to the respective rank value for each contest of the one or more contests; and
generating, by the one or more processors, a personalized lobby for the first user profile having the one or more contests, wherein the one or more contests are arranged in the personalized lobby according to the respective rank value for each contest of the one or more contests; and

providing, by the one or more processors, the personalized lobby to the device associated with the first user profile.
providing, by the one or more processors, the personalized lobby to the device associated with the first user profile.




Allowable Subject Matter

Claims 21-40 appear to be allowable over the prior art of record, subject to the obviousness-type double patenting rejections detailed above, and subject to the results of a final search by the Examiner.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Foroutan (USPGPUB 20070186230) teaches a system and method provide content review, distribution, ranking and access and automate creation and performance of contests among sets of content-based contestants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176